Exhibit 10.4

EXECUTION COPY

AMENDMENT (this “Amendment”) dated as of June 2, 2006 to the Asset Purchase
Agreement dated as of January 22, 2006, among CVS Pharmacy, Inc., a Rhode Island
corporation (“Buyer”), CVS Corporation, a Delaware corporation (“Parent”),
Albertson’s, Inc., a Delaware corporation (“Albertson’s”), New Aloha
Corporation, a Delaware corporation (“New Diamond”), SUPERVALU INC., a Delaware
corporation (“SUPERVALU”), and the entities listed on Annex A thereto (such
entities listed on Annex A together with Albertson’s, the “Sellers”) (the
“Agreement”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement.

WHEREAS, the parties hereto entered into the Agreement, pursuant to which Buyer
agreed to purchase certain assets from the Sellers and to assume certain related
liabilities;

WHEREAS, the parties desire to amend the Agreement, as further set forth herein;
and

WHEREAS, the parties have agreed to certain other amendments to the Agreement,
including such amendments as set forth in the Employee Agreement (as defined
below) and certain other agreements including the Seasonal Products Agreement,
the Prescription Drug Agreement, the Audit Agreement and the Import Orders
Agreement (each as defined below).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

Section 1.01 . Merger. Section 1.01 of the Agreement shall be amended to add the
words “and subject to Section 1.07(d)” following the words “Except as otherwise
provided below,” in the lead-in thereto. Section 1.02 of the Agreement shall be
amended to add the words “and subject to Section 1.07(d)” following the words
“contained herein” in the lead-in thereto. Section 1.03 of the Agreement shall
be amended to add the words “and subject to Section 1.07(d)” following the words
“conditions of this Agreement” in the lead-in thereto. Section 1.04 of the
Agreement shall be amended to add the words “and subject to Section 1.07(d)”
following the words “writing to the contrary” in the lead-in thereto.
Section 1.07 of the Agreement shall be amended by adding thereto a new
subsection (d) to read:

(d) Notwithstanding anything to the contrary contained herein, including in
Sections 1.01, 1.02, 1.03 and 1.04, (i) the assets and liabilities that are
allocated pursuant to Article 3 of the Texas Merger Agreement (as defined in
Section 13.11) to the surviving entities of the merger thereunder shall be
transferred by operation of



--------------------------------------------------------------------------------

law only to such entities pursuant to such agreement, which shall be effective
immediately prior to the Closing (ii) the assets allocated to ADSI-CVS, LLC
pursuant to Article 3 of the Texas Merger Agreement shall be Purchased Assets
hereunder and the liabilities allocated to ADSI-CVS, LLC pursuant to Article 3
of the Texas Merger Agreement shall be Assumed Liabilities hereunder, including
for purposes of Section 11.02(b), (iii) the foregoing will not affect (i) the
obligations of Albertsons to cause SV Successor, LLC to transfer assets in
accordance with Section 1.01 hereunder or (ii) the obligation of Buyer to assume
liabilities in accordance with Section 1.03 (and the operation of Sections 1.02
and 1.04 shall also apply to such entity, if at all, no differently than to any
other Subsidiary of Seller) and (iv) any liability of American Drug Stores, Inc.
to which ADSI-CVS, LLC may succeed by virtue of the merger under the Texas
Merger Agreement that is inconsistent with the allocation of liabilities
thereunder shall be an Excluded Liability hereunder, including for purposes of
Section 11.02(a).

Section 1.02 . Petty Cash and Other Adjustment. (a) Section 1.01(l) of the
Agreement is hereby amended and restated as follows:

(l) cash in cash registers at each Store as maintained in the ordinary course
consistent with past practice (“Petty Cash”);

 

  (b) The following Section 1.11 is hereby added to the Agreement:

Section 1.11. Petty Cash and Other Adjustment. As promptly as practicable after
the Closing, the parties shall cooperate to determine the aggregate Petty Cash
as of the Effective Time and, promptly after determination thereof, if (i) the
aggregate Petty Cash exceeds an amount equal to $2,000 multiplied by the
aggregate number of Stores (the “Base Petty Cash”), then CVS shall pay to
SUPERVALU such difference in immediately available funds, and (ii) the aggregate
Petty Cash is less than the Base Petty Cash, then SUPERVALU shall pay to CVS
such difference in immediately available funds. Any payment pursuant to this
Section 1.11 shall be treated for all purposes as an adjustment to the Purchase
Price.

Section 1.03 . Trailers and Tractors. (a) The text of 1.01(n) of the Agreement
is hereby deleted and replaced with the following : “all trailers and tractors
included on Exhibit H hereto;”.

 

2



--------------------------------------------------------------------------------

Section 1.04 . Non-Competition Agreements. The word “and” is hereby deleted at
the end of Section 1.01(o). The period is hereby replaced with “; and” at the
end of Section 1.01(p) of the Agreement. The following section 1.01(q) is hereby
added to the Agreement:

(q) to the extent assignable, all non-competition covenants or agreements
relating solely to competition with any of the Stores in favor of any Seller
which were granted by a third-party transferor or seller of a Store in
connection with the acquisition by any Seller of a Store.

Section 1.05 . The word “and” is hereby deleted at the end of Section 1.02(v).
The period is hereby replaced with “; and” at the end of Section 1.02(w) of the
Agreement. The following Section 1.02(x) is hereby added to the Agreement:

(x) all trailers and tractors other than the trailers and tractors listed on
Exhibit H attached hereto.

Section 1.06 . La Habra Inventory Adjustment. The text of Section 1.10 of the
Agreement is hereby deleted and replaced with the following:

Section 1.10. La Habra Inventory Adjustment. The Parties hereto acknowledge and
agree that (i) the normal carrying value of non-pharmaceutical inventory at the
Distribution Center is eighty-two million five hundred thousand dollars
($82,500,000) (the “Normal Front Store Inventory Value”); and (ii) the normal
carrying value of the pharmaceutical inventory normally being held at the
Distribution Center is forty-five million eight hundred thousand dollars
($45,800,000), in the case of this clause (ii) as further described in the
Prescription Drug Agreement (the “Normal Pharmaceutical Inventory Level”).

Within three days after the Closing, the parties will determine in good faith
based on Albertson’s cost method then in effect, the value of the
non-pharmaceutical inventory (the “Actual Front Store Value”) and the value of
the pharmaceutical inventory (the “Actual Pharmaceutical Value”) in each case at
the Distribution Center.

(a) As promptly as practicable after the Closing, CVS shall pay SUPERVALU in
immediately available funds according to the following parameters:

(i) if the Actual Front Store Value equals the Normal Front Store Inventory
Value, an amount equal to 30% of the Normal Front Store Inventory Value (the
“Base Front Store Inventory Credit”);

(ii) if the Actual Front Store Value exceeds the Normal Front Store Inventory
Value, an amount equal to the Base Front

 

3



--------------------------------------------------------------------------------

Store Inventory Credit plus the difference between the Actual Front Store Value
and the Normal Front Store Inventory Value; or

(iii) if the Actual Front Store Value is less than the Normal Front Store
Inventory Value, an amount equal to the Base Front Store Inventory Credit minus
the difference between the Normal Front Store Inventory Value and the Actual
Front Store Value.

If the Actual Front Store Value is equal to or less than the Normal Front Store
Inventory Level minus the Base Front Store Inventory Credit, then SUPERVALU
shall not be entitled to any payment under this Section 1.10(a).

(b) As promptly as practicable after the Closing, CVS shall pay SUPERVALU in
immediately available funds according to the following parameters:

(i) if the Actual Pharmaceutical Value equals the Normal Pharmaceutical
Inventory Level, an amount equal to the sum of 30% of the Branded Net Cost (as
defined in the Prescription Drug Agreement) of the pharmaceutical inventory
relating to branded pharmaceutical inventory, and 30% of the Generic Net Cost
(as defined in the Prescription Drug Agreement) of the pharmaceutical inventory
relating to generic pharmaceutical inventory (the “Base Pharmaceutical Inventory
Credit”);

(ii) if the Actual Pharmaceutical Value exceeds the Normal Pharmaceutical
Inventory Level, an amount equal to the Base Pharmaceutical Inventory Credit
plus an amount to be calculated pursuant to the Prescription Drug Agreement; or

(iii) if the Actual Pharmaceutical Value is less than the Normal Pharmaceutical
Inventory Level, an amount equal to the Base Pharmaceutical Inventory Credit
minus the difference between the Normal Pharmaceutical Inventory Level and the
Actual Pharmaceutical Value.

If the Actual Pharmaceutical Value is equal to or less than the Normal
Pharmaceutical Inventory Level minus the Base Pharmaceutical Inventory Credit,
then SUPERVALU shall not be entitled to any payment under this Section 1.10(b).

Any payment pursuant to this Section 1.10 shall be treated for all purposes as
an adjustment to the Purchase Price.

 

4



--------------------------------------------------------------------------------

Section 1.07 . The following Section 7.05(c) is hereby added to the Agreement:

(c) Notwithstanding Section 1.02(i), Buyer and its Affiliates shall have a
limited, non-transferable license to use the name “ADSI” in the name of
ADSI-CVS, LLC, which is one of the resulting entities in the Texas Merger
Agreement, and “American Drug Stores” in the name of “American Drug Stores
Delaware, L.L.C., the surviving entity in a merger with ADSI-CVS, LLC.

Section 1.08 . The following is hereby added to the Agreement at the end of
Section 8.02(c):

All Transfer Taxes incurred in connection with the merger of ADSI-ABS, LLC, with
and into ADSI-CVS, LLC (the “CVS Texas Merger”) pursuant to the Texas Merger
Agreement shall be borne equally by Buyer on the one hand, and Sellers, on the
other hand. All Transfer Taxes incurred as a result of the merger of American
Drug Stores, Inc., an Illinois corporation, with and into ADSI-ABS, LLC, a Texas
limited liability company (the “Illinois-Texas Merger”), or as a result of the
merger of ADSI-ABS, LLC with and into SV Successor LLC, a Texas limited
liability company (the “SV Texas Merger”) pursuant to the Texas Merger
Agreement, shall be borne equally by Buyer on the one hand, and Sellers, on the
other hand; provided, however, that the party responsible (the “Responsible
Party”) under applicable law for reporting and/or paying such Transfer Tax
incurred as a result of the Illinois-Texas Merger or the SV Texas Merger shall
be solely responsible for any interest and penalties attributable to the failure
of such party to comply with applicable law with respect to such Transfer Tax,
unless (a) such failure is the result of actions or failures to act that have
occurred with the prior written consent of the other party (the “Other Party”)
or (b) the Other Party fails to provide its 50 percent share of the applicable
Transfer Tax to the Responsible Party in advance of the due date under
applicable law for the Transfer Tax but only if the Responsible Party has
provided written demand therefor, along with reasonable supporting
documentation, to the Other Party within a reasonable period of time in advance
of such date. For purposes of the immediately preceding sentence, Transfer Taxes
shall be treated as incurred as a result of the Illinois-Texas Merger or the SV
Texas Merger only if and to the extent that (i) the aggregate amount of Transfer
Taxes incurred as a result of the Illinois-Texas Merger and the SV Texas Merger
(determined without regard to this sentence) exceeds (ii) the aggregate amount
of Transfer Taxes that would have been incurred as a result of a merger of
American Drug Stores, Inc. into a Delaware limited liability company (the
“Alternate Merger”) if

 

5



--------------------------------------------------------------------------------

the Alternate Merger had occurred prior to the sale of the Purchased Assets
pursuant to the Agreement, such Delaware limited liability company had sold the
assets allocated to ADSI-CVS, LLC pursuant to Article 3 of the Texas Merger
Agreement as contemplated by the Agreement prior to this Amendment and the other
transactions contemplated by or occurring in connection with the Agreement or
the Separation Agreement had occurred, but the Illinois-Texas Merger, the SV
Texas Merger and the CVS Texas Merger had not occurred (provided that such
excess shall be reduced (without duplication), but not below zero, by the
amount, if any, of Transfer Taxes imposed on the Illinois-Texas Merger or the SV
Texas Merger which result in an aggregate reduction in Transfer Tax imposed on
one or more transactions contemplated by or occurring in connection with the
Separation Agreement, other than any transaction pursuant to the Agreement).

Section 1.09 . The following Section 8.03 is hereby added to the Agreement:

Section 8.03. Treatment of Merger as Asset Transfer. The transfer of assets and
liabilities to ADSI-CVS, LLC in the merger effected pursuant to the Texas Merger
Agreement shall be treated as a taxable sale and purchase of such assets (and
assumption of such liabilities) occurring pursuant to this Agreement for all
federal income tax purposes and, insofar as a state or local income tax regime
conforms to the federal income tax regime, for state and local income tax
purposes.

Section 1.10 . Indemnification. A new subsection 11.02(b)(iv) shall be added
(and the “or” shall be moved from the end of clause (ii) to the end of clause
(iii): that reads:

(iv) actions of North Dakota governmental agencies or North Dakota regulators
arising from the Texas Merger Agreement or the transactions related thereto.

Section 1.11 . Exhibits and Schedules. Exhibit A, Exhibit B, Exhibit C and
Schedule 1.01(g) to the Agreement are hereby deleted and replaced with the
Exhibit A, Exhibit B, Exhibit C and Schedule 1.01(g) attached hereto. Exhibit H
attached hereto is hereby added to the Agreement.

Section 1.12 . Other Agreements for Purposes of Entire Agreement Provision. The
following is hereby inserted between “Agreement” and “and” on the first line of
Section 13.11 of the Agreement:

the Employee Agreement dated as of June 2, 2006 (the “Employee Agreement”)
between SUPERVALU Holdings Inc. and Parent;

 

6



--------------------------------------------------------------------------------

the Plan of Merger among ADSI-ABS, LLC, ADSI-CVS, LLC and SV Successor LLC (the
“Texas Merger Agreement”); the Holiday and Seasonal Products Agreement dated as
of May 26, 2006 among Albertson’s, Parent and Buyer (the “Seasonal Products
Agreement”); the Audit Process Agreement dated as of June 2, 2006 among
Albertson’s Parent and Buyer (the “Audit Agreement”); the Prescription Drug
Inventory Agreement dated as of June 2, 2006 among Albertson’s, Parent and Buyer
(the “Prescription Drug Agreement”) ; and the Import Orders Agreement dated as
of June 2, 2006 among Albertson’s, Parent and Buyer (the “Import Orders
Agreement”).

Section 1.13 Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of Delaware, without regard to the
conflicts of law rules of such state.

Section 1.14 . Jurisdiction. Each of the parties hereto (i) consents to submit
itself to the personal jurisdiction of the Court of Chancery of the State of
Delaware (and, with respect to claims in which the exclusive subject matter
jurisdiction of such claims is federal, the federal district court for the
District of Delaware) in the event any dispute arises out of this Amendment or
any of the transactions contemplated by this Amendment, (ii) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from such court, (iii) agrees that it will not bring any
action relating to this Amendment or any of the transactions contemplated by
this Amendment in any court other than the Court of Chancery of the State of
Delaware (or, with respect to claims in which the exclusive subject matter
jurisdiction of such claims is federal, the federal district court for the
District of Delaware) and (iv) to the fullest extent permitted by Law, consents
to service being made through the notice procedures set forth in Section 13.02
of the Agreement. Each party hereto hereby agrees that, to the fullest extent
permitted by Law, service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 13.02 of the
Agreement shall be effective service of process for any suit or proceeding in
connection with this Amendment or the transactions contemplated hereby.

Section 1.15 . Effect of Amendment. Except as amended hereby, the Agreement
shall remain unchanged, and the Agreement as amended hereby shall be in full
force and effect.

Section 1.16 . Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. The facsimile
transmission of any signed original counterpart of this Amendment shall be
deemed to be the delivery of an original counterpart of this Amendment.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CVS PHARMACY, INC. By:   /s/ Peter F. Pecoraio   Name: Peter F. Pecoraio  
Title: Vice President CVS CORPORATION By:   /s/ ZENON P. LANKOWSKY   Name: ZENON
P. LANKOWSKY   Title: SECRETARY & GENERAL COUNSEL ALBERTSONS LLC By:   /s/ SUSAN
McMILLAN   Name: SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY SUPERVALU INC. By:
  /s/ J. Andrew Herring   Name: J. Andrew Herring   Title: Senior Vice President
NEW ALBERTSON’S, INC. By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN   Title:
AUTHORIZED SIGNATORY

 

8



--------------------------------------------------------------------------------

ABS FINANCE CO., INC. By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN   Title:
AUTHORIZED SIGNATORY ABS PROCUREMENT CO. By:   /s/ SUSAN McMILLAN   Name: SUSAN
McMILLAN   Title: AUTHORIZED SIGNATORY ACME MARKETS, INC. By:   /s/ SUSAN
McMILLAN   Name: SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY ADVANTAGE STORES,
INC. By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN   Title: AUTHORIZED
SIGNATORY ALBERTSONS ASSIST, INC. By:   /s/ SUSAN McMILLAN   Name: SUSAN
McMILLAN   Title: AUTHORIZED SIGNATORY

 

9



--------------------------------------------------------------------------------

ALBERTSONS STORES CHARITABLE FOUNDATION, INC. By:   /s/ SUSAN McMILLAN   Name:
SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY SV SUCCESSOR LLC By:   /s/ SUSAN
McMILLAN   Name: SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY AMERICAN FOOD AND
DRUG LLC By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN   Title: AUTHORIZED
SIGNATORY AMERICAN PARTNERS, L.P. By: AMERICAN DRUG STORES, INC., its Managing
General Partner By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN   Title:
AUTHORIZED SIGNATORY

 

10



--------------------------------------------------------------------------------

AMERICAN PROCUREMENT AND LOGISTICS COMPANY LLC By:   /s/ SUSAN McMILLAN   Name:
SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY AMERICAN STORES CHARITABLE
FOUNDATION By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN   Title: AUTHORIZED
SIGNATORY AMERICAN STORES COMPANY, LLC By: ALBERTSON’S INC., its sole Member By:
  /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY
AMERICAN STORES PROPERTIES LLC By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN  
Title: AUTHORIZED SIGNATORY

 

11



--------------------------------------------------------------------------------

AMERICAN STORES REALTY COMPANY, LLC By: AMERICAN STORES COMPANY, LLC, its sole
Member   By: ALBERTSON’s INC., its sole Member, By:   /s/ SUSAN McMILLAN   Name:
SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY APLC PROCUREMENT, INC. By:   /s/
SUSAN McMILLAN   Name: SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY ASC MEDIA
SERVICES, INC. By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN   Title:
AUTHORIZED SIGNATORY BERYL AMERICAN CORPORATION By:   /s/ SUSAN McMILLAN   Name:
SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY

 

12



--------------------------------------------------------------------------------

HEALTH ‘n’ HOME LLC By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN   Title:
AUTHORIZED SIGNATORY JETCO PROPERTIES, INC. By:   /s/ SUSAN McMILLAN   Name:
SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY JEWEL FOOD STORES, INC. By:   /s/
SUSAN McMILLAN   Name: SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY JEWEL OSCO
SOUTHWEST LLC By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN   Title:
AUTHORIZED SIGNATORY KASCO AUTOMOTIVE PRODUCTS LLC By:   /s/ SUSAN McMILLAN  
Name: SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY

 

13



--------------------------------------------------------------------------------

LUCKY STORES PROPERTIES, INC. By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN  
Title: AUTHORIZED SIGNATORY LUCKY STORES, INC. (DE) By:   /s/ SUSAN McMILLAN  
Name: SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY LUCKY STORES, INC. (FL) By:  
/s/ SUSAN McMILLAN   Name: SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY
MFC-LIVONIA PROPERTIES, INC. By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN  
Title: AUTHORIZED SIGNATORY OAKBROOK BEVERAGE CENTERS, INC. By:   /s/ SUSAN
McMILLAN   Name: SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY

 

14



--------------------------------------------------------------------------------

OSCO DRUG OF MASSACHUSETTS LLC By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN  
Title: AUTHORIZED SIGNATORY OSCO DRUG OF TEXAS LLC By:   /s/ SUSAN McMILLAN  
Name: SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY SAV-ON REALTY LLC By:   /s/
SUSAN McMILLAN   Name: SUSAN McMILLAN   Title: AUTHORIZED SIGNATORY SCOLARI’S
STORES LLC By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN   Title: AUTHORIZED
SIGNATORY SUNRICH MERCANTILE LLC By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN
  Title: AUTHORIZED SIGNATORY

 

15



--------------------------------------------------------------------------------

U.S. SATELLITE CORPORATION By:   /s/ SUSAN McMILLAN   Name: SUSAN McMILLAN  
Title: AUTHORIZED SIGNATORY

 

16